UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2392



DANNY J. STOVER,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Mary S. Feinberg, Magistrate
Judge. (CA-98-946-5)


Submitted:   April 28, 2000                   Decided:   May 16, 2000


Before MURNAGHAN, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Don M. Stacy, Beckley, West Virginia, for Appellant.        John M.
Sacchetti, Regional Chief Counsel, Lori R. Karimoto, Assistant
Regional Counsel, Office of General Counsel, SOCIAL SECURITY AD-
MINISTRATION, Philadelphia, Pennsylvania; Rebecca A. Betts, United
States Attorney, Stephen M. Horn, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Danny J. Stover appeals the magistrate judge’s order denying

Stover’s motion for judgment on the pleadings, granting the Commis-

sioner’s motion for judgment on the pleadings, and upholding the

Commissioner’s denial of disability insurance benefits.*     We have

reviewed the briefs and the administrative record, and find that

substantial evidence supports the Commissioner’s decision denying

benefits.

     Accordingly, we affirm on the reasoning of the magistrate

judge.     (J.A. at 14-40).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the Court and argument would not aid the decisional

process.




                                                            AFFIRMED




     *
       The parties consented to jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).


                                   2